Citation Nr: 1400208	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for left shoulder disorder, to include residuals of an acromioclavicular joint separation.



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1993 to October 1997 and from May 2003 to March 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now rests with the Pittsburgh, Pennsylvania, RO.  

The Veteran was afforded a Travel Board hearing in September 2013.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for left shoulder disorder, to include residuals of an acromioclavicular joint separation.  Service treatment records show the Veteran complained of left shoulder pain after moving bombs in November 2004.  He again complained of left shoulder pain in February 2005.  He was assessed with grade I left ACL separation.  X-rays conducted by a private examiner in August 2007 revealed a small early osteophyte of the distal clavicle but well maintained AC joint.  

The Veteran was afforded a VA examination in relation to his claim in April 2009.  The Board finds, however, that the examination provided is confusing at best and lacks a sufficient rationale.  It is clear that the Veteran had a left shoulder injury in service to include a joint separation.  It is unclear; however, if there are any residuals from that injury.  The VA examination report is inadequate in this regard and remand is necessary.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an orthopedic physician or a similarly situated examiner to determine the nature and extent of the Veteran's left shoulder injury.  The claims folder must be made available to the examiner.  After review of the claims file, the examiner must determine whether the Veteran has a left shoulder disability that is related to service.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that any left shoulder disability had its origins in service.  The Veteran's contentions and in service complaints should be referenced.  The report and opinion should be set forth in detail.  A complete rationale for all conclusions reached should be included.

2. Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

